Citation Nr: 1519761	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-06 871	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to June 8, 2007 and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

These matters came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, assigning a 30 percent disability rating, effective August 31, 2004.  

This case was initially before the Board in April 2009 when the Board denied an evaluation in excess of 30 percent for the Veteran's PTSD.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case for further development, the Court ordered in a November 2009 Court order that the April 2009 Board decision be vacated and that the case be remanded to the Board for further development in compliance with the Joint Motion for Remand.  

The case was returned to the Board in April 2010, at which time the Board granted a 50 percent evaluation for PTSD beginning June 8, 2007, and denied evaluations in excess of 30 percent and 50 percent for the two respective periods.  The Veteran, again, timely appealed that Board denial to the Court.  Again, in March 2011 the Veteran and the Secretary jointly agreed to remand the case back to the Board for further development; the Court again vacated and remanded the case back to the Board in compliance with the Joint Motion for Remand in a March 2011 Court order.

This matter was remanded in September 2011, and at that time the Board also took jurisdiction of the issue of entitlement to a TDIU.  See Rice v Shinseki, 22 Vet App 447 (2009).  



FINDING OF FACT

In November 2014, the Board was notified by the Social Security Administration (SSA) that the Veteran died in October 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


